Exhibit10.26

SONG, YANKE, AND VOJE RANCHES

PURCHASE AND SALE AGREEMENT
AND
JOINT ESCROW INSTRUCTIONS

This PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS (the “Agreement”)
dated December 9, 2015 (the “Reference Date”), to be effective on the date when
all parties have executed it, which date shall be noted on the signature page
hereto (the “Effective Date”), is made and entered into by and between BEAR
CREEK RANCH, LLC, a California limited liability company (“Seller”), and
WATERMAN (CA) LLC, a Delaware limited liability company (“Waterman”) and
BARTLETT (CA) LLC, a Delaware limited liability company (“Bartlett”), or their
Authorized Assignees as herein provided (collectively, “Buyer”).  For
convenience, Buyer and Seller are sometimes referred to herein collectively as
the “Parties” and individually as a “Party.” This Agreement is made with respect
to the following facts and circumstances which the Parties affirm as true and
accurate:

A.Seller is the owner of certain real property consisting of approximately
536.31 assessed acres of land, designated as Assessor’s Parcel Numbers
012-250-024, 012-250054, 012-260-012, 012-260-026, 012-260-061, 013-060-005, and
013-070-008, all in the County of Tulare, State of California (the “Tulare
Land”), and Assessor’s Parcel Numbers 053-120060, 053-120-061, 053-120-062,
053-120-063, 053-120-064, 053-120-065, and 053-120-066, all in the County of
Merced, State of California (collectively, the “Merced Land”), as more
particularly described on Exhibit A attached hereto.

B.Buyer desires to purchase and Seller desires to sell the Land and other
components of the Property as defined below on the terms and subject to the
conditions herein set forth.

NOW, THEREFORE, in consideration of the foregoing, the parties hereto hereby
covenant and agree as follows:

1.Purchase and Sale of Property.  Subject to the terms and upon satisfaction or
proper waiver of the conditions set forth herein, Seller hereby agrees to sell
and convey to Buyer, and Buyer hereby agrees to purchase and acquire from
Seller, the Property, which shall consist of the following and, when used
herein, the term “Property” shall mean and include collectively all of the
following:

(a)The Land;

(b)All of Seller’s rights and interests in and to all rights, rights of way,
covenants, conditions and restrictions, privileges, easements, servitudes and
appurtenances appurtenant to the Land, or otherwise owned by Seller and used in
connection with the beneficial use and enjoyment of and/or to provide access,
ingress, egress, irrigation water, domestic water, electricity, gas, telephone,
sewer or other utility service to the Land, whether or not of record
(collectively, the “Appurtenant Rights”);

 

--------------------------------------------------------------------------------

 

(c)All of Seller’s rights and interest in and to all houses, buildings, shops,
storage sheds, structures, photovoltaic (solar) power generation equipment, wind
machines, permanent plantings and improvements located on the Land (if any),
together with all fixtures thereto, all roads, paved areas, equipment storage
yards, implement covers, fences, gates, cattle guards, all security systems,
lighting, and, and all improvements and infrastructure; and all water tanks,
wells, casings, pumps, gearheads, motors, engines, control panels, fuel storage,
all Seller-owned utility poles and transmission lines (if any), water and
irrigation system equipment, irrigation motors, water pipelines, pressure
systems, lift pumps, siphons, filtration equipment, water treatment equipment
and apparatus, ditches, canals, reservoirs, ponds, all drainage pipelines,
settlement ponds, lagoons, leech systems, borrow pits and equipment, all
mainlines and drip lines, emitters, all spare and replacement parts, components
and supplies located on the Land or that supply water to the Land, and, subject
to the Lease as defined below, all growing crops and farm products thereof for
the 2015/2016 crop year and thereafter generated by the Land (“Crops”)
(collectively, the “Improvements”); 

(d)All maps, surveys, diagrams, engineering studies, crop maps, crop histories,
production records, fertilizer, pesticide and herbicide storage, use and
application records, soil and water tests, well records, and as built plans
prepared within the last twelve (12) months and similar information that relates
to the Land or Improvements and that are in Seller’s possession or under
Seller’s control (collectively, the “Maps and Records”);

(e)All Seller’s rights and interest in and to intangible personal property used
in connection with or necessary to the ownership and operation of the Property,
including without limitation, all contracts for the purchase, sale, marketing or
processing of crops produced on the Land between Seller and any processor,
purchaser or marketing agent, and other contracts related to the operation of
the Property which Buyer elects to have assigned to Buyer at the closing (the
“Contracts”), transferable permits, licenses, certificates and consents granted
or issued by any governmental or quasi-governmental agency, all other rights,
allotments, crop acreage base and production rights resulting from or determined
in accordance with any state or federal governmental programs as shown on
relevant county or state Farm Services Administration records for the Land, any
claims and cooperative or association memberships related to the Land (but
excluding any cooperative retains owned or held by Seller or its affiliates),
any intellectual property rights Seller may have regarding any trademark or
trade name associated with crops produced on the Land, together with an
assignment of multi-peril crop insurance related to the Land for which Seller or
an affiliate of Seller is the insured, if any, provided that no assignment of
multi-peril crop insurance to Buyer shall be required at the Closing if either
of the following is true:  (i) Seller is a tenant party to the Lease (as defined
below), or (ii) at the Closing, Seller assigns the multi-peril crop insurance
related to the Land to a tenant party to the Lease, with a provision that such
party shall be required to assign such multi-peril crop insurance related to the
Land to Buyer at the termination of the Lease (collectively the “Intangible
Interests”);

(f)All of Seller’s water rights relating to or used in connection with the Land,
whether appurtenant or contractual, including riparian, appropriative,
permitted, or adjudicated rights, any and all shares of water stock or mutual
water company stock appurtenant to or used to provide irrigation water to the
Land, all of Seller’s rights to ground water beneath the Land, and all of
Seller’s rights in any contracts for the sale of water generated from irrigation

2

--------------------------------------------------------------------------------

 

wells located on the Land; and all of Seller’s right, title or interest to any
oil, gas, minerals, geothermal, sand, rock or gravel resources located on or
beneath the surface of the Land, together with all rights to explore for, and
extract such oil, gas, minerals, materials or resources; all of Seller’s rights
in any leases of oil, gas or mineral rights relating to the Land, and all leases
or licenses to mine or extract sand, rock, gravel or minerals from the Land
rights relating to the Land, and all of Seller’s renewable energy rights,
including but not limited to solar and wind energy relating to the Land,
together with an assignment of all Seller’s rights in all existing oil, gas and
mineral leases and income thereof (collectively, “Water and Mineral Rights”); 

(g)All of Seller’s rights and interests in and to any and all credits, benefits,
emissions reductions, offsets, and allowances, howsoever entitled, in existence
and available as of the Effective Date of this Agreement, together with those
adopted, approved, enacted or issued by any Governmental Entity attributable to
the generation from the Land, and its displacement of greenhouse gases (GHG’s),
including, but are not limited to any avoided emissions of pollutants to the
air, soil or water such as sulfur oxides (SOx), nitrogen oxides (NOx), carbon
monoxide (CO) and other pollutants; and (3) any avoided emissions of carbon
dioxide (CO2), methane (CH4), nitrous oxide, hydrofluorocarbons,
perfluorocarbons, sulfur hexafluoride and other greenhouse gases (GHGs) that
have been determined by the United Nations Intergovernmental Panel on Climate
Change, or otherwise by law, to contribute to the actual or potential threat of
altering the Earth’s climate by trapping heat in the atmosphere, irrespective of
whether such attributes accrue for the sole benefit of the Seller (collectively,
the “Environmental Attributes”).

Each of the foregoing components of the Property located on or appurtenant to
the Tulare Land, together with the Tulare Land, shall be referred to
collectively herein as the “Tulare Property” and the those located on or
appurtenant to the Merced Land, together with the Merced Land shall be referred
to collectively herein as the “Merced Property”.

2.Escrow.  Within three (3) business days of the Effective Date, Buyer and
Seller will deliver a fully executed counterpart of this Agreement to First
American Title Company, 7010 N. Palm Ave, Fresno CA 93650,
(Attention:  Christine Gray) who shall act as “Escrow Holder,” in connection
with an escrow to be established to complete the transaction contemplated by
this Agreement (the “Escrow”).  The parties agree to execute any additional
standard instructions reasonably required by Escrow Holder except for
instructions that would excuse, release or relieve Escrow Holder from negligence
or violation of the standard of care with respect to its conduct of the Escrow.

3.Close of Escrow.  Provided all of the conditions to close of escrow set forth
herein shall have been waived or satisfied, the close of escrow for the purchase
and sale transaction provided for herein (the “Closing” or “Close of Escrow”)
shall occur on or before 5:00 p.m., Pacific Standard Time, on January 22, 2016
(the “Closing Date”), and simultaneously with the closing of the Concurrent
Escrows, as defined herein.

4.Purchase Price.  The Purchase Price of the Property (“Purchase Price”) is
Twenty Million Five Hundred Ninety Three Thousand and 00/100ths Dollars
($20,593,000.00), such Purchase Price being approximately Forty One Thousand,
Eighty Seven and 00/100th Dollars ($41,087.00) per net plantable acre based on
five hundred one and 2/10ths (501.2)

3

--------------------------------------------------------------------------------

 

plantable acres, to be verified by survey as provided below.  The Purchase Price
shall be adjusted upward or downward to reflect the actual net plantable acres
on the Land if the actual net plantable acres of the Land, together with the net
plantable acres of the property of the Concurrent Escrows, as defined below,
vary from the total of the foregoing estimate plus the estimates set forth in
the Purchase and Sale Agreement and Joint Escrow Instructions for the Concurrent
Escrows by more than 1.0% as determined by an ALTA Survey.  Buyer shall consult
with Seller as to the parameters for determination of the net plantable acres by
ALTA survey (for example, how the canopy will be surveyed for plantable acres),
but shall not be bound by the Seller’s recommendations provided that reasonable
parameters for the commodity type are utilized. 

Subject to adjustment as set forth above, the Purchase Price shall be allocated
as follows:  (i) Ten Million Five Hundred Twenty Eight Thousand and 00/100ths
Dollars ($10,528,000.00) for the Tulare Property (the “Tulare Purchase Price”)
and (ii) Ten Million Sixty Five Thousand and 00/100ths Dollars ($10,065,000.00)
for the Merced Property (the “Merced Purchase Price”)

The Purchase Price shall be payable as follows:

(a)Notwithstanding any term or provision of this Agreement, Buyer hereby
delivers to Seller an amount equal to One Hundred 00/100ths Dollars ($100.00)
from the Initial Deposit (as hereinafter defined) (the “Independent
Consideration”) as independent consideration to Seller for having entered into
this Agreement at any time subsequent to execution hereof.  The Independent
Consideration shall be nonrefundable if Close of Escrow does not occur for any
reason related to a Buyer default or termination under this Agreement, or due to
a failure of a Buyer condition under Section 7.1, and to the extent that this
Agreement requires any funds to be refunded to Buyer, any amount so refunded
shall not include the Independent Consideration; provided, however, that the
Independent Consideration shall be refunded to Buyer from Seller, as part of
Buyer’s damages, in the event of a Seller default under this Agreement.

(b)Within three (3) business days following the Effective Date, Buyer shall
deposit with Escrow Holder the sum of Five Hundred Thousand and 00/100ths
Dollars ($500,000.00) (together with any and all interest thereon, the
“Deposit”), in cash, by cashier’s check or wire transfer of immediately
available good funds.  Upon receipt of the Deposit, Escrow Holder will
immediately deposit it into an interest bearing account at a commercial bank
designated by Buyer, in trust for Escrow Holder, with interest to accrue for
Buyer’s benefit.  The Deposit will be paid to Seller as a part of the Purchase
Price at the Closing or as liquidated damages in the event of Buyer’s default
under this Agreement as provided below.  Buyer shall have the right to receive a
return of the Deposit if any of the following shall occur:  (i) Seller shall be
in default under this Agreement; (ii) Buyer makes a timely election to withdraw
as a result of Seller’s refusal to remove an Objectionable Exception as provided
in Section 6.3 below; (iii) Buyer makes a timely election to withdraw before the
end of the Due Diligence Period as set forth in Section 7.2 below; or (iv) the
failure of one or more conditions precedent to Buyer’s obligation to perform by
the date indicated, as provided in Sections 7.1 below.

4

--------------------------------------------------------------------------------

 

(c)The balance of the Purchase Price (the “Balance”), subject to adjustment as
provided above, shall be deposited into Escrow prior to the Closing and paid to
Seller in cash, by cashier’s check or wire transfer of immediately available
good funds, at the Close of Escrow. 

5.LIQUIDATED DAMAGES.  IF, FOLLOWING THE EXPIRATION OF THE DUE DILIGENCE PERIOD
(AS DEFINED HEREIN), BUYER DEFAULTS HEREUNDER, THEN PROVIDED SELLER IS NOT THEN
ALSO IN DEFAULT, SELLER MAY TERMINATE THIS AGREEMENT AND BUYER SHALL BE
OBLIGATED TO PAY SELLER THE INDEPENDENT CONSIDERATION AND THE DEPOSIT AS
LIQUIDATED DAMAGES IN LIEU OF ANY AND ALL OTHER CLAIMS FOR DAMAGE OR OTHER
REMEDY OF ANY KIND AT LAW OR IN EQUITY.  PAYMENT OF SUCH SUM BY BUYER IS NOT
INTENDED AS A FORFEITURE OR PENALTY, BUT INSTEAD IS INTENDED TO COMPENSATE
SELLER FOR THE DAMAGES IT WILL SUFFER AS A RESULT OF SUCH DEFAULT BY BUYER.  IN
AGREEING TO SUCH LIQUIDATED DAMAGES, BUYER ACKNOWLEDGES THAT THE AMOUNT OF
SELLER’S ACTUAL DAMAGES BY REASON OF BUYER’S DEFAULT WILL BE SUBSTANTIAL BUT
WOULD BE EXTREMELY DIFFICULT TO ASCERTAIN, AND THE AMOUNT PROVIDED FOR HEREIN IS
A REASONABLE ESTIMATE OF SUCH DAMAGES.  IN ADDITION, BUYER DESIRES TO HAVE A
LIMITATION PUT ON ITS POTENTIAL LIABILITY TO SELLER IN THE EVENT BUYER SHOULD SO
DEFAULT IN THE PERFORMANCE OF ITS OBLIGATIONS HEREUNDER.  ACCORDINGLY, IN ORDER
TO INDUCE SELLER TO WAIVE ALL OF THE REMEDIES SELLER MIGHT OTHERWISE HAVE IN THE
EVENT OF A DEFAULT BY BUYER, BUYER HAS PROPOSED, AND SELLER HAS ACCEPTED THE
CONCEPT OF LIQUIDATED DAMAGES AS SET FORTH HEREIN, WITH THE AMOUNT THEREOF
HAVING BEEN THE SUBJECT OF SPECIFIC AGREEMENT BETWEEN THE PARTIES.  BY THEIR
INITIALS HERETO, SELLER AND BUYER SPECIFICALLY ACKNOWLEDGE THEIR ACCEPTANCE AND
APPROVAL OF THE FOREGOING LIQUIDATED DAMAGES PROVISION.

ACKNOWLEDGMENT AS TO ACCEPTANCE OF THE IMMEDIATELY PRECEDING LIQUIDATED DAMAGES
PROVISION

                  JC   JC     GL

SellerBuyer

6.Due Diligence; Seller’s Deliveries; Condition of Title.

6.1Due Diligence Period.  Buyer shall have until prior to 5:00 p.m. Pacific
Daylight Time on or before January 15, 2016 (the “Due Diligence Period”), within
which to complete its “due diligence review” and to evidence its approval, or
waiver of Section 7.1 conditions precedent or, at Buyer’s option, to terminate
this Agreement for failure of satisfaction of such conditions pursuant to
Section 7.2.

5

--------------------------------------------------------------------------------

 

6.2Seller’s Deliveries.  Seller shall, within ten (10) days of the Effective
Date, deliver copies of any documents and other items in Seller’s possession or
under Seller’s control, that are reasonably requested by Buyer or if not
requested, information that Seller in good faith believes is or may be
materially pertinent to Buyer’s “due diligence review,” including without
limitation, copies of building permits, if any, any current surveys, maps,
studies, engineering reports, soils reports, well reports, drainage studies,
crop maps, planting histories, environmental assessments and reports, operating
permits, air pollution control district permits, fertilizer, herbicide and
pesticide storage, use application and disposal records.  Seller shall, within
five (5) days of receipt thereof, complete and return to Buyer or Buyer’s
environmental consultant, the standard Phase I environmental assessment
questionnaire prepared by Buyer’s environmental consultant. 

6.3Condition of Title.  Within five (5) days after the Effective Date, Seller
shall cause Escrow Holder to issue its preliminary report of title for the Land
(the “Preliminary Report”) together with copies of all exceptions referred to
therein, and legible copies of all off-record matters referred to therein or of
which Seller otherwise has knowledge and which affect title to the Land.  Seller
shall convey title to the Land and Improvements to Buyer free and clear of all
monetary liens and encumbrances (except a lien for current real property taxes
and assessments collected with such taxes), and subject only to non-monetary
encumbrances, contracts, agreements, rights, easements, rights-of-way, and
mineral leases, rights and reservations set forth in the Preliminary Report that
have been specifically approved by Buyer in writing (the “Permitted
Exceptions”).  Upon receipt of the Preliminary Report and copies of all of
documents referred to above, Buyer shall have fifteen (15) days within which to
notify Seller in writing of any exceptions to title disclosed thereby that
Buyer, in its reasonable discretion, disapproves (the “Objectionable
Exceptions”).  Seller shall have an affirmative obligation to remove all
monetary liens and encumbrances, including without limitation tax liens for
delinquent taxes and assessments (but not liens for current taxes and
assessments), mechanic’s liens, judgments, deeds of trust, and financing
statements (“Monetary Exceptions”), and any right, interest or claim that may
exist, arise or be asserted against the Title under or pursuant to the
Perishable Agricultural Commodities Act of 1930, as amended, 7 USC 499a et seq.,
the Packers and Stockyard Act of 1921, as amended, 7 USC 181 et seq., or any
similar state laws (collectively, “PACA Liens”), whether or not listed in the
Buyer’s notice of Objectionable Exceptions.  If Buyer notifies Seller of one or
more Objectionable Exceptions, Seller shall have five (5) days after receipt of
such written notice to (i) remove or agree to remove the Objectionable
Exception(s) prior to the Close of Escrow, and proceed to close the sale; or
(ii) refuse to remove the Objectionable Exception(s), in which case Buyer may
elect to waive its objection and close the sale, or withdraw its offer to
purchase the Property and receive a refund of the Deposit, whereupon neither
Party shall have any further obligation to sell or purchase the Property.

Buyer may at its cost and expense, undertake a boundary or full ALTA survey of
the Land (the “Survey”).  In the event that Buyer elects to have the Land or any
portion of it surveyed, Buyer shall have until the earlier of (i) five (5) days
following receipt of the Survey and any amended Preliminary Report issued as a
result thereof, or (ii) five (5) days prior to the expiration of the Due
Diligence Period, to raise additional Objectionable Exceptions disclosed by the
Survey but not otherwise described in the Preliminary Report (an “Arising
Exception”).  If thereafter, but prior to the Close, the Survey is materially
changed, revised or amended, Buyer

6

--------------------------------------------------------------------------------

 

shall have an additional five (5) days within which to raise additional
Objectionable Exceptions arising from such change, revision or amendment.  In
the event Buyer gives timely notice of an Arising Exception, then the evaluation
and elections concerning such Arising Exception shall be conducted in the same
manner and time periods as Objectionable Exceptions as specified in this
Section 6.3 above.

Seller will convey marketable title to any of the Improvements that are personal
property, the Maps and Records, Intangible Interests, Water and Mineral Rights,
and Environmental Attributes to Buyer at the Close of Escrow, free of all liens
and encumbrances.

6.4Buyer’s Access to the Land and Improvements.  Buyer and its employees, agents
and contractors, may, at Buyer’s sole cost and expense, enter onto the Land in
connection with performing Buyer’s inspections of the Property (the
“Inspections”) at all reasonable times.  The Inspections may include any tests,
including without limitation, soil samples, boring, and backhoe pits in order to
assess the condition of the subsurface of the Land and capacity for drainage,
drilling test water wells, tests in connection with any Phase I or Phase II
environmental assessment or any other tests which involve drilling, boring or
other similar intrusive or invasive action on or under the Property, provided
that Buyer first gives Seller written notice of its intent to do so and so long
as Buyer restores such pits or disturbed areas and abandons any wells in
accordance with applicable regulations, should Buyer fail to purchase the
Property.  In the event that before the end of the Due Diligence Period, Buyer
elects not to pursue this transaction, (i) all due diligence materials provided
to Buyer by Seller shall be returned to Seller except for such copies as Buyer
may be required to maintain for regulatory purposes and (ii) Buyer shall provide
Seller with copies of all third party reports, appraisals, or surveys prepared
in connection with the Property at no cost to Seller.  In the event any
Inspection discloses any actual or potential finding which may require reporting
under any regulations or statute, then, to fullest extent permitted by law, and
unless it is determined that Buyer has an obligation to report, the Parties
agree that Seller alone shall determine the necessity and manner of such
reporting, if any, and Seller will defend, indemnify and hold Buyer harmless
form any liability, damage or penalty resulting Seller’s reporting activities or
failure to timely, fully or accurately report as required.

In addition to the foregoing, Seller will deliver to Buyer within ten (10)
business days of the Effective Date, a Natural Hazards Disclosure Statement (the
“Natural Hazards Disclosure”) with respect to the Property.  Prior to the Close
of Escrow, Buyer shall deliver to Seller through Escrow, documents evidencing
and acknowledging receipt and acceptance of the Natural Hazards Disclosure and
all other disclosures that are required in connection with the conveyance of a
residence, mobile home, or other structure, if any, in California.

7.Conditions.

7.1Buyer’s Conditions Precedent.  Buyer’s obligation to purchase the Property is
subject to satisfaction or Buyer’s express written waiver of the following
conditions precedent prior to the expiration of the Due Diligence Period in the
case of Subsections (a) through (h) below, within one (1) business day after
expiration of the Due Diligence Period in the case of Subsection (i) below, or
prior to the Close of Escrow as to Subsections (j) through (m) below:

7

--------------------------------------------------------------------------------

 

(a)Physical Inspection of the Property and Investigation of Due Diligence
Materials.  Buyer’s review and approval, in Buyer’s sole and absolute
discretion, of all Due Diligence Materials and matters, including the physical
condition of the Property, including without limitation Buyer’s approval of the
determination of the net planted acres of the Property. 

(b)Deliveries.  Buyer’s review and approval, in Buyer’s absolute discretion, of
the Seller’s deliveries pursuant to Section 6.2 above.

(c)Title Policy.  Escrow Holder’s irrevocable commitment to issue the Buyer’s
Title Policies complying with the requirements of Section 11.1(b) below.  By the
expiration date of the Due Diligence Period, Buyer shall obtain from Escrow
Holder an irrevocable commitment for the issuance of such Buyer’s ALTA Extended
Coverage of Title Policies insuring (i) Waterman (or Waterman’s Authorized
Assignee) as the owner of the Tulare Land, and (ii) Bartlett (or Bartlett’s
Authorized Assignee) as the owner of the Merced Land, each subject only to the
Permitted Exceptions.

(d)Appurtenant Rights, etc.  Buyer’s satisfaction and confirmation that all
Appurtenant Rights, Water and Mineral Rights, Environmental Attributes, and
Intangible Interests Buyer desire to acquire, will be assigned to, transferred
to or acquired by Buyer at Closing.

(e)Other Property.  Buyer’s satisfaction that good and marketable title to the
Maps and Records, Intangible Interests, Water and Mineral Rights, Environmental
Attributes, and the Crops will be conveyed to Buyer free and clear of liens and
encumbrances.

(f)Not used.

(g)Residences.  Seller shall have properly terminated any and all residential
leases and residential tenancy agreements affecting the Property, unless Buyer
has agreed in writing to assume such lease or tenancy agreement, as
applicable.  All other such residences on the Property, if any, shall be vacant
and untenanted, unless Buyer has agreed to include the residence in the Lease
and any existing residential leases and residential tenancy agreements related
to such residences have been terminated and replaced by new sub-leases by Green
Leaf (as defined below) as landlord to be effective on or after the closing.

(h)Rights of First Refusal.  Any rights of first refusal or rights of first
offer to purchase the property, or any portion thereof, shall have been
terminated by Seller, at Seller’s cost and expense, and evidence of such
termination satisfactory to Buyer in its sole discretion provided to Buyer.

(i)Member Approval.  Buyer’s Members or its properly delegated representatives
shall have approved this Agreement and Buyer’s acquisition of the Property on
the terms and subject to the conditions herein set forth.

(j)Lease.  Buyer shall have entered into (i) one or more leases of that portion
of the Property which is actively producing beginning at the Closing
(collectively, the “Lease”), beginning at the Closing, each with Green Leaf
Farms, Inc., a California corporation, individually or together with either or
both of Sun Dial Farms, LLC, a California limited liability

8

--------------------------------------------------------------------------------

 

company and Cactus Corner, LLC, a California limited liability company
(collectively “Green Leaf”), subject to Buyer’s review and satisfaction of the
creditworthiness of Green Leaf, in the form and substance as set forth in
Exhibit B with respect to the Lease, attached hereto, which Lease shall include
the 2015/2016 Crops.  The acreages listed in the Lease are subject to adjustment
based on the Survey. 

(k)Material Adverse Change.  There shall not have occurred a material adverse
change in the condition of the Property that in Buyer’s reasonable business
judgment shall have materially reduced the value of the Property as a financial
investment.

(l)Concurrent Escrow #1.  Booth (CA) LLC, a Delaware limited liability company,
and Sun Dial Farms, LLC, a California limited liability company, shall be
prepared to close escrow and consummate the purchase and sale of that certain
real property located in (i) Merced County and designated as APN 053-092-015,
and (ii) Tulare County and designated as APNS 013-060-005, 013-070-008,
012-250-024, 012-250-054, 012-260-012, 012260-026, and 012-260-061 (the
“Concurrent Escrow #1”); and

(m)Concurrent Escrow #2.  Waterman (CA) LLC, a Delaware limited liability
company, Bartlett (CA) LLC, a Delaware limited liability company, and Cactus
Corner, LLC, a California limited liability company, shall be prepared to close
escrow and consummate the purchase and sale of that certain real property
located in (i) Tulare County and designated as APNs 013-060-009 and 013-060-010
and (ii) Fresno County and designated as APNS 185-07116, 185-071-21, 185-071-22,
and 185-071-56 (the “Concurrent Escrow #2” and together with Concurrent Escrow
#1, the “Concurrent Escrows”).

7.2Failure of Buyer’s Conditions Precedent; Election to Terminate.  The
foregoing conditions shall be deemed approved or waived by Buyer only upon
Buyer’s written approval or waiver being given to Seller and Escrow Holder (a
“Waiver of Conditions Notice”) prior to the expiration of the Due Diligence
Period in the case of Subsections 7.1 (a) through (h), within one (1) business
days after expiration of the Due Diligence Period in the case of
Subsection 7.1(i) above or prior to the Close of Escrow as to Subsections (j)
through (m) above.  In the event that one or more of the foregoing conditions
has not been fulfilled or waived by Buyer in Buyer’s sole and absolute
discretion regardless of reason or reasons, then at Buyer’s option, this
Agreement shall terminate upon Buyer’s timely delivery of a written Termination
Notice (the “Termination Notice”) and the Deposit shall be refunded to
Buyer.  Upon such termination, all obligations and liabilities of Buyer and
Seller under this Agreement shall terminate, except any such obligations which
by their nature survive or which are specifically described herein as surviving
any termination.  The Parties shall share equally any cancellation fees of the
Escrow Holder.

8.Seller’s Representations and Warranties.

8.1Seller’s Representations and Warranties. Seller hereby warrants, represents,
covenants, and certifies to Buyer that:

9

--------------------------------------------------------------------------------

 

(a)Good Standing.  Seller is a limited liability company that is properly and
duly formed, validly existing and in good standing under the laws of the State
of California. 

(b)Authority.  Seller, acting through any of its duly empowered and authorized
members, managers, and agents, has all necessary entity power and authority to
transact the business in which it is engaged, and has full power and authority
to enter into this Agreement, to execute and deliver the documents and
instruments required of Seller herein, and to perform its obligations hereunder;
and no consent of any other person or entity is required to so empower or
authorize Seller.  This Agreement has been duly authorized, executed and
delivered by Seller, is the legal, valid and binding obligation of Seller, and
neither this Agreement nor compliance with or fulfillment of the terms and
conditions hereof will conflict with, or result in a breach of, the terms,
conditions or provisions of, or constitute a default under, any agreement to
which Seller is a party or by which Seller is otherwise bound, or any judicial
order to which Seller is a party or to which Seller is subject.  All documents
to be executed by Seller which are to be delivered at Closing, will, at the time
of Closing, (i) be duly authorized, executed and delivered by Seller, (ii) be
legal, valid and binding obligations of Seller, and (iii) not violate, to the
best of Seller’s knowledge, any provision of any agreement or judicial order to
which Seller is a party or to which Seller is subject.

(c)No Options.  Except as set forth on Schedule 8.1(c), attached hereto, Seller
has not granted any options or other rights to purchase any portion of the
Property to any person or entity.

(d)OFAC Compliance.  Seller (which, for the purposes of this Section 8.1(d),
shall include its partners, members, beneficial owners and affiliates) (i) has
not been designated as a “specifically designated national and blocked person”
on the most current list published by the Office of Foreign Asset Control of the
U.S. Department of the Treasury (“OFAC”) at its official website
(http://www.treas.gov/ofac/t11sdn.pdf) or at any replacement website or other
replacement official publication of such list (collectively, the “List”);
(ii) is currently in compliance with and will at all times during the term of
this Agreement (including any extension thereof) remain in compliance with the
regulations of OFAC and any statute, executive order (including the September
24, 2001 Executive Order Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism), or other
governmental action relating thereto; and (iii) will not transfer or permit the
transfer of any controlling interest in Seller to any person or entity who is,
or any of whose beneficial owners are, listed on the List.

(e)Litigation.  To the best of Seller’s knowledge, there are no actions, suits
or proceedings (including arbitration proceedings) pending or threatened against
Seller which could have a material adverse effect on any portion of the
Property, its use, operation or Seller’s interest therein, the Leases, or
Seller’s ability to perform its obligations hereunder.

(f)Legal Parcels.  To the best knowledge of Seller, the Land consists of
separate and complete legal parcels in compliance with applicable subdivision
and zoning laws, ordinances, policies, rules and regulations.

10

--------------------------------------------------------------------------------

 

(g)Foreign Person and Withholding.  Seller is not a “foreign person” within the
meaning of Sections 1445(f)(3) and 7701(a)(3) of the Internal Revenue Code of
1986, as amended (the “Code”), and is not subject to any federal, state or local
withholding obligation of Buyer under the tax laws applicable to Seller or the
Property.  Seller will provide Buyer an Affidavit of Exemption pursuant to
Section 1445(b)(c) of the Code, or provide Escrow Holder an Affidavit of
non-foreign status under the Housing and Economic Recovery Act of 2008.  Seller
is not subject to withholding tax under California Revenue and Taxation
Section 18662, but is exempt under Section 18662(e)(1). 

(h)Hazardous Materials; Environmental Matters.  Except for the disclosures made
in any of the environmental reports or other information delivered to Buyer on a
timely basis as required by Section 6.2, or otherwise obtained by Buyer (all of
which disclosures have been fully, completely addressed and properly remediated
in accordance with all applicable local, state and federal statutes,
regulations, ordinances, rules and orders), Seller has not received any written
notice of violation of any federal, state or local law, code, ordinance,
regulation, rule or order with respect to any of the conditions described in
this Section 8(h).  To the best of Seller’s knowledge, no portion of the
Property has ever been used as a landfill or as a dump to receive garbage,
refuse, waste, or fill material (“Refuse”) whether or not hazardous, which
Refuse has not been fully, completely addressed and properly remediated in
accordance with all applicable local, state, and federal statutes, regulations,
ordinances, rules and orders.  To the best of Seller’s knowledge, there are and
have been no Hazardous Substances (as hereinafter defined) located upon, stored,
handled, installed, or disposed in, on or about the Property during Seller’s
ownership of the Property, excluding only such quantities of (a) motor oil, (b)
gasoline, (c) other petroleum products, (d) agricultural fertilizers, (e)
pesticides, (f) herbicides, and (g) other chemicals (the “Farm Chemicals”)
reasonably necessary for the growing and maintenance of crops, and, at all times
during Seller’s ownership of the Property the Farm Chemicals have been stored
and maintained in accordance with manufacturer recommendations and in accordance
with all federal, state and local laws, codes, regulations and ordinances.  As
used in this Agreement, the term “Hazardous Substances” means any materials,
waste, contaminates, pollutants, or other substances which are toxic, dangerous,
radioactive, disease causing, carcinogenic, infectious, caustic, or contain
petroleum products or by-products, asbestos, heavy metals, or are defined as
toxic, dangerous to health or otherwise hazardous by reference to the following
sources as amended from time to time:  (i) the Resource Conservation and
Recovery Act of 1976, 42 U.S.C. § 6901 et seq. (“RCRA”); (ii) the Hazardous
Materials Transportation Act, 49 U.S.C. § 1801 et seq.; (iii) the Comprehensive
Environmental Response Compensation and Liability Act of 1980, 42 U.S.C. § 9601
et seq. (“CERCLA”); (iv) applicable laws of the respective jurisdictions where
the Parcels are located; and (v) any federal, state or local statutes,
regulations, ordinances, rules or orders issued or promulgated under or pursuant
to any of those laws or otherwise by any department, agency or other
administrative, regulatory or judicial body.

To the best of Seller’s knowledge, Seller and the Property have all governmental
or quasi-governmental licenses, use agreements, and permits required by all
governmental and quasi-governmental agencies with jurisdiction over the
Property.  To the best of Seller’s knowledge, Seller and the Property are in
compliance with all regulations and provisions of all governmental of
quasi-governmental agencies with jurisdiction over the Property, including
without limitation, those of, or that are enforced by the local Air Pollution
Control District with

11

--------------------------------------------------------------------------------

 

respect to the Property and its operation, including without limitation, the
Airborne Toxic Control Measure for Stationary Compression Ignition Engines
(Section 93115 of Title 17 of the California Code of Regulations) and Senate
Bill 700.  During the course of its ownership of the Land, and to the best of
Seller’s knowledge, at no time prior, has any party, including Seller, operated
a Confined Animal Facility (as defined by the California Air Resources Board) on
the Land.

(i)Violations.  Seller has not received any written notices of, and to the best
of Seller’s knowledge there have been no uncured violations of, or any failure
to comply with, any applicable law for the present use and occupancy of the
Property or any applicable (i) federal, state and local law, regulation,
ordinance and code, including, without limitation, building, land use,
immigration, employment and zoning laws, regulations, ordinances and codes
relating to the Property, (ii) development agreements or similar contracts
between private parties affecting the development, construction, use and
occupancy of the Property, and (iii) judgments, orders or decrees of any court
having jurisdiction over Seller or the Property which relate to the Property.

(j)Bankruptcy.  Seller has not (i) made a general assignment for the benefit of
creditors; (ii) filed any involuntary petition in bankruptcy or suffered the
filing of an involuntary petition by Seller’s creditors; (iii) suffered the
appointment of a receiver to take possession of all or substantially all of
Seller’s assets; (iv) suffered the attachment or other judicial seizure of all,
or substantially all, of Seller’s assets; (v) admitted in writing its inability
to pay its debts as they come due; or (vi) made an offer of settlement,
extension or compromise to its creditors generally.  Seller is solvent and able
to pay its debts as they come due in the usual and ordinary course of business.

(k)Eminent Domain.  Seller has received no notice from any governmental
authority and has no independent knowledge that eminent domain or similar
proceedings for the condemnation of all or any portion of the Land or
Improvements are pending or proposed.

(l)Contracts, etc.  Except as set forth on Schedule 8.1(l), attached hereto,
there are no leases, crop purchase contracts or other contracts or agreements
relating to the Property that shall survive Close of Escrow.

(m)ERISA Compliance.  (i) Seller is not an “employee benefit plan” as defined in
Section 3(3) of the Employee Retirement Income Security Act of 1974 (“ERISA”),
which is subject to Title I of ERISA, or a “plan” as defined in
Section 4975(e)(1) of the Code, which is subject to Section 4975 of the Code;
(ii) the Property and the assets of Seller do not constitute “plan assets” of
one or more such plans for purposes of Title I of ERISA or Section 4975 of the
Code; (iii) for purposes of Section 3(14) of ERISA, Seller is not a party in
interest with Buyer; and (iv) transactions by or with Seller are not in
violation of state statutes applicable to Seller that regulate investments of
and fiduciary obligations with respect to governmental plans.

(n)Employees.  Seller has no employees to whom, by virtue of such employment,
Buyer will have any obligation to after the Closing.

12

--------------------------------------------------------------------------------

 

(o)Union Activity.  There are no union contracts applicable to any of the
employees of Seller, or any employees of any independent contractor to Seller
who perform services on the Land or employment contracts which would be the
responsibility of Buyer upon the Close of Escrow. 

(p)Mechanics’ Liens.  Seller acknowledges that work has been done upon, or
materials delivered to, the Property by or at the request of Seller, or with
Seller’s knowledge, which is or may not be fully paid for at the time of
closing, however, Seller has received no notice of any mechanics’ liens that
have been asserted with respect to the Property or any part or parcel thereof
prior to the Closing.  Seller will promptly pay any and all amounts due with
respect to such work commenced by Seller prior to Closing, and shall indemnify
and defend Buyer from and against and hold Buyer harmless from any such amounts
and any and all mechanics’ liens arising from works or improvements commenced on
the Property prior to Closing.  The indemnification set forth in this
Section 8.1(p) shall survive the Close of Escrow

(q)Wetlands.  Seller has not received written notice of any discharge of dredge
or fill materials occurring from the Property into any “waters of the United
States,” as defined in 33 CFR § 328.3 (July 1, 2007 edition), and Seller has not
received any written notice from the United States Army Corps of Engineers that
such “waters of the United States” exist on the Property.

(r)Storage Tanks.  To the best of Seller’s knowledge, no underground storage
tank is or has been located or used on any portion of the Property.

(s)Historical Significance.  To the best of Seller’s knowledge, no portion of
the Property has been designated a site or area of archeological or historical
significance under and federal, state or local law, regulation or ordinance.

(t)Burial Site.  To the best of Seller’s knowledge, no portion of the Land has
been used as a human burial plot or site.

(u)Hunting Leases.  No portion of the Land is subject to hunting leases or
hunting licenses.

(v)Restrictions on Proposed Use.  Seller has no knowledge of any conditions,
facts or factors concerning the Property which could prohibit, impede, restrict,
interfere or materially increase the cost of Buyer’s proposed use thereof as a
commercial pistachio orchard.

(w)Off Record Matters.  Seller has no knowledge of any lien, encumbrance, right,
right of way, easement, contract, agreement or other encumbrance of title to the
Property other than as set forth in the Preliminary Report.

(x)Habitat.  To the best of Seller’s knowledge, no portion of the Property has
been designated as, or is eligible for designation as, a critical habitat for a
threatened or endangered species under the Endangered Species Act of 1973, 16
U.S.C. §§ 1531-1534.  The Land is not subject to any Management Plan for the
protection or preservation of threatened or endangered species.

13

--------------------------------------------------------------------------------

 

(y)Patented Crops.  To the best of Seller’s knowledge, the production of crops
from the Permanent Plantings on the Land is not in violation of any patent or
registered or unregistered trademark or copyright, Seller has received no notice
or claim of such violation, and the production and sale of the produce of the
Permanent Plantings do not require the payment of any royalty or other similar
payment to any person or entity. 

(z)Permanent Plantings.  There are, and shall be as of the Close of Escrow,
located on the Property those permanent plantings (the “Permanent Plantings”) in
the acreages and varieties listed on Schedule 8.1(z), attached hereto.

(aa)Disease.  To the best of Seller’s knowledge, none of the Permanent Plantings
carries any disease, fungus, pest or other adverse condition that has the
potential to materially affect the production of the Permanent Plantings.

(bb)Like-Kind Exchange.  Seller, at no cost to Seller, agrees to cooperate in
all reasonable respects relating to any 1031 Exchange requested by Buyer
provided that the Closing is not delayed as a result thereof.

8.2Recertification.  Seller shall be obligated, during the pendency of the
Escrow, to notify Buyer of the existence of any condition or fact of which
Seller becomes aware after the date hereof which Seller would have been
obligated to disclose to Buyer pursuant to Section 6.2 and/or 8.1 if it had
knowledge of such fact or condition on or prior to the date hereof.  Each of the
disclosures shall, as to such disclosure, reopen Buyer’s due diligence period
for five (5) business days and shall be subject to the provisions of
Section 7.2.  If the notification is received by Buyer within ten (10) days of
the scheduled Closing Date, then the Closing shall be delayed for five (5)
business days as well.  Seller at Closing shall recertify the warranties and
representations contained in Section 8.1 as modified by disclosures made by
Seller during the pendency of Escrow pursuant to the foregoing.

8.3Survival.  The express representations and warranties made in this Article by
Buyer or Seller will not merge into any instrument of conveyance delivered at
the Closing; provided, however, that any action, suit or proceeding with respect
to the truth, accuracy or completeness of any such representations and
warranties shall be commenced, if at all, on or before the date which is
twenty-four (24) months after the date of the Closing and, if not commenced on
or before such date, thereafter will be void and of no force or effect.

9.Buyer’s Representations and Warranties.

9.1Buyer hereby warrants, represents, convents and certifies to Seller and
agrees that as of the Close of Escrow:

(a)Good Standing.  Each of Waterman and Bartlett is a limited liability company,
duly formed, validly existing and in good standing under the laws of the State
of Delaware and it or its Authorized Assignee(s), will be authorized to transact
business in the State of California if such authorization is required.

(b)Authority.  Each of Buyer, and its Authorized Assignee(s), acting through any
of their respective duly empowered and authorized officers, has all necessary
entity

14

--------------------------------------------------------------------------------

 

power and authority to transact the business in which it is engaged, and has
full power and authority to enter into this Agreement, to execute and deliver
the documents and instruments required of Buyer herein, and to perform its
obligations hereunder; and no consent of any of Buyer’s directors, officers or
members is required to so empower or authorize Buyer.  This Agreement has been
duly authorized, executed and delivered by Buyer, is the legal, valid and
binding obligation of Buyer, and, neither this Agreement nor compliance with or
fulfillment of the terms and conditions hereof will conflict with, or result in
a breach of, the terms, conditions or provisions of, or constitute a default
under, any agreement to which Buyer is a party or by which Buyer is otherwise
bound, or any judicial order to which Buyer is a party or to which Buyer is
subject.  All documents to be executed by Buyer which are to be delivered at
Closing, will, at the time of Closing, (i) be duly authorized, executed and
delivered by Buyer, (ii) be legal, valid and binding obligations of Buyer, and
(iii) not violate, to the best of Buyer’s knowledge, any provision of any
agreement or judicial order to which Buyer is a party or to which Buyer is
subject. 

(c)OFAC Compliance.  Each of Buyer or its (which, for the purposes of this
Section 9.1(c), shall include its members, officers, beneficial owners and
affiliates) (i) has not been designated as a “specifically designated national
and blocked person” on the most current list published by the OFAC at its
official website (http://www.treas.gov/ofac/t11sdn.pdf) or at any replacement
website or other replacement official publication of such List; (ii) is
currently in compliance with and will at all times during the term of this
Agreement (including any extension thereof) remain in compliance with the
regulations of OFAC and any statute, executive order (including the September
24, 2001 Executive Order Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism), or other
governmental action relating thereto; and (iii) will not transfer or permit the
transfer of any controlling interest in Buyer to any person or entity who is, or
any of whose beneficial owners are, listed on the List.

(d)Bankruptcy.  Neither of Buyer has filed nor been the subject of any filing of
a petition under the Federal Bankruptcy Law or any insolvency laws, or any laws
for composition of indebtedness or for the reorganization of debtors.

(e)Debts, Liens and Encumbrance.  Buyer shall pay, when due, any claims,
liabilities, debts, injuries, liens or other encumbrances, and any consultant or
other expense contracted for or incurred by Buyer incurred or arising before the
Close of Escrow that relate in any manner to any of Buyer’s activities relating
to the Property prior to the Closing (collectively, “Claims”) and shall
indemnify, defend and hold Seller and the Property harmless from any Claims
relating thereto.

(f)Like-Kind Exchange.  Buyer, at no cost to Buyer, agrees to cooperate in all
reasonable respects relating to any 1031 Exchange requested by Seller provided
that the Closing is not delayed as a result thereof.

10.Seller’s Covenants before Closing.

10.1Leases and Agreements.  Between the date of this Agreement and the Closing,
Seller, shall maintain all relevant insurance policies and shall not, without
Buyer’s prior

15

--------------------------------------------------------------------------------

 

written consent:  (a) enter into a lease or tenancy or occupancy agreement with
respect to the Property or portion thereof, (b) enter into, amend, renew,
terminate or extend any agreement affecting the Property, except for those
agreements to be terminated as set forth in this Agreement; or (s) negotiate the
terms of or enter into any lease or other agreement with any person or entity
for the delivery of water from the Property. 

10.2Property Operations.  Seller shall maintain the Property including the,
Improvements in good condition and repair and will conduct good farming
practices on the Property consistent with its past practices until the
Closing.  During the Due Diligence Periods, Seller shall promptly notify Buyer
in writing of any material changes with respect to the Property, whether
voluntary or involuntary.  After the expiration of the last Due Diligence
Period, Seller shall not voluntarily cause or permit any material changes with
respect to the Property without Buyer’s prior written consent.

11.Closing.

11.1Closing Date.  Closing shall evidence Buyer’s and Seller’s satisfaction of
their respective Closing obligations, as set forth herein.  Closing shall occur
on or before the Closing Date.  Closing shall be conditioned upon:

(a)Full Performance.  Seller and Buyer shall have performed all of their
respective obligations under this Agreement.

(b)Title Policies.  Escrow Holder shall be ready, willing, and able to issue
upon the Closing and following recordation of the Grant Deeds to Buyer, (i) a
current Owner’s ALTA Extended Coverage Policy of title insurance (or CLTA
Standard Coverage Policy of title insurance, but only if Buyer shall elect not
to perform the Survey) to Waterman for the Tulare Land, and (ii) a current
Owner’s ALTA Extended Coverage Policy of title insurance (or CLTA Standard
Coverage Policy of title insurance, but only if Buyer shall elect not to perform
the Survey) to Bartlett for the Merced Land, each at no more than the insurer’s
standard rates and with such endorsements as Buyer shall reasonably request
prior to expiration of the Due Diligence Period, and the Escrow Holder has
agreed to issue same prior to the expiration of the Due Diligence Period
(collectively, the “Buyer’s Title Policies”).  Buyer’s Title Policies shall show
(i) title to the Tulare Land and Improvements vested in Waterman, and insured in
the amount of the Tulare Purchase Price and (ii) title to the Merced Land and
Improvements vested in Bartlett and insured in the amount of the Merced Purchase
Price, each subject only to the lien of real property taxes for the current
fiscal year not yet due and payable, and the Permitted Exceptions applicable to
the Tulare land or Merced Land, as applicable.  The premium for such title
policies shall be paid as required under Section 13(b) and (c).

(c)Delivery.  Possession of the Property shall be delivered to Buyer at the time
of the Closing free of all leases, contracts, occupancy agreements, tenancies,
licenses, use agreements or otherwise and as may be included within the
Permitted Exceptions.

(d)Conditions.  The conditions precedent to Buyer’s obligation to perform
contained in Section 7.1 shall have been fully and completely satisfied or
waived by Buyer in writing.

16

--------------------------------------------------------------------------------

 

11.2Seller’s Closing Obligations.  On or before the Closing Date, Seller shall
deposit or cause the following to be deposited into Escrow (duly executed, as
appropriate), for recordation or delivery to Buyer as appropriate: 

(a)One or more Grant Deeds for the Land, the Improvements, and the Water and
Mineral Rights (the “Grant Deeds”) sufficient to convey insurable title to (i)
the Tulare Land and the Improvements, Water and Mineral Rights appurtenant
thereto to Waterman or its Authorized Assignee(s), and (ii) the Merced Land and
the Improvements, Water and Mineral Rights appurtenant thereto to Bartlett or
its Authorized Assignee(s).  If the Land is located in more than one county,
Seller shall deposit at least one Grant Deed per county, and Land for no more
than one county shall appear on any Grant Deed.

(b)One or more Bills of Sale in form and substance reasonably acceptable to
Buyer for each of:  (i) the sale of the Improvements or other tangible assets
constituting a portion of the Tulare Property, to Waterman and/or its Authorized
Assignee(s), and (ii) the sale of the Improvements or other tangible assets
constituting a portion of the Merced Property, to Bartlett and/or its Authorized
Assignee(s), all free and clear of any liens.

(c)Green Leaf’s duplicate signed counterparts of the Lease.

(d)To the extent they are then in Seller’s possession and not posted at the
Property, any licenses or permits issued for or with respect to the Property by
governmental and quasi-governmental authorities having jurisdiction.

(e)Seller’s certification to the effect that it is not a “foreign person,” as
such term is defined in Section 1445 of the Internal Revenue Code of 1986, or
evidence that any taxes due have been paid or otherwise provided for.

(f)Seller’s certification to the effect that it is, or is not, subject to
withholding under California Revenue & Taxation Code §18668.

(g)All keys, codes and combinations for locks, safes or security devices under
Seller’s control located on the Property.

(h)Such other documents, resolutions, consents and affidavits, reasonably
necessary or advisable to effect the valid consummation of the transaction
evidenced by this Agreement, including without limitation all California
Department of Housing and Community Development (“HCD”) documents and forms
necessary to transfer title of any and all mobile homes located on the Property
and registered with the HCD to Buyer, if any.

(i)Seller’s recertification required under Section 8.2.

11.3Buyer’s Closing Obligations.  On or before the Closing, Buyer or its
Authorized Assignee shall deposit or cause the following to be deposited into
Escrow (duly executed as appropriate) for recordation or delivery to Seller, as
appropriate:

(a)The Balance of the Purchase Price, and Buyer’s share of the Closing Costs and
prorations under Section 14 hereof (“Prorations”).

17

--------------------------------------------------------------------------------

 

(b)Evidence reasonably acceptable to Seller’s counsel that the documents
delivered to Seller by Buyer or its Authorized Assignee have been duly
authorized by Buyer or its Authorized Assignee, duly executed on behalf of Buyer
or its Authorized Assignee and when delivered constitute valid and binding
obligations of Buyer or its Authorized Assignee. 

(c)A Preliminary Change of Ownership Report in the form specified by Tulare
County, with respect to the Tulare Land, and a Preliminary Change of Ownership
Report in the form specified by Merced County, with respect to the Merced Land
(collectively, the “PCOR”).

(d)Buyer’s duplicate signed counterparts of the Lease.

(e)Such other documents, resolutions, consents and affidavits, reasonably
necessary or advisable to effect the valid consummation of the transaction
evidenced by this Agreement.

11.4Escrow Holder Closing Obligations.  The Escrow Holder shall close escrow on
the Closing Date (i) if it has received all of the items to be deposited by
Seller pursuant to Section 11.2, and all of the items to be deposited by Buyer
pursuant to Section 11.3, and (ii) it is prepared to issue Buyer’s Title Policy
in the condition required in Section 11.1(b) above.  The Title Company shall
close escrow by:

(a)Recording the Grant Deeds in the Official Records of Tulare County and Merced
County, as applicable, with instructions to return the recorded Grant Deeds to
Buyer with a conformed copy to Seller and file the PCORs in Tulare County,
California, and Merced County, California, as applicable;

(b)Issuing the Buyer’s Title Policies;

(c)Delivering to Seller the proceeds due Seller, after deducting Seller’s share
of Closing Costs, and adjusting for prorations;

(d)Delivering to Buyer, Seller’s certification that it is not a “foreign
person”;

(e)Entering the Closing Date as the effective date on the counterparts of the
Lease, and delivering one fully executed original each to Buyer and Green Leaf;

(f)Delivering to Buyer the items deposited into Escrow by Seller for delivery to
Buyer; and

(g)Delivering to Seller the items deposited into Escrow by Buyer for delivery to
Seller including the balance of the Purchase Price, less the deductions and
adjustments set forth in item (c) above.

12.Water Wells.  Seller, at Seller’s sole cost and expense, shall have made all
wells on the Property drilled in 2014 and 2015 fully operational, and shall
complete all well, pump and motor repairs currently in progress for all wells on
the property using reasonable diligence within

18

--------------------------------------------------------------------------------

 

sixty (60) days after the Close of Escrow, provided that those wells, if any,
identified in Schedule 12, shall be completed and operational prior to the Close
of Escrow.  Seller shall not be in violation of this covenant for any wells
which are not completed and operational in the timeframe set forth in this
Section 12 if the delay is caused solely by the availability of a third party
utility provider or contractor, and Seller shall have timely and properly
submitted all requests for service and connection thereto.  This covenant shall
survive the Close of Escrow and remain an obligation of Seller until all such
work is completed and paid for by Seller. 

13.Closing Costs.  All Closing Costs incurred in connection with closing the
Escrow shall be paid as follows:

(a)Buyer and Seller shall pay their respective:  (i) legal fees and expenses,
and (ii) share of prorations as provided in the Closing Statement.

(b)Seller shall pay (i) 100% of the documentary transfer taxes, sales taxes and
transfer taxes applicable to the sale, and the cost of recording and filing of
any instrument to be recorded or filed as provided herein, (ii) one-half of the
escrow fees, (iii) and the costs of title search and premiums for two Owner’s
ALTA Extended Title Policy, one for each of the Tulare Property and Merced
Property, and all endorsements that Buyer shall reasonably require.

(c)Buyer shall pay (i) one-half of the escrow fees, and (ii) the costs of an
ALTA site survey.

(d)Escrow Holder shall prepare a closing statement in form and content
satisfactory to Buyer and Seller with respect to the transaction contemplated by
this Agreement and deliver the same to Buyer and Seller within five (5) days
prior to the Close of Escrow for their approval in writing (provided each will
provide Escrow Holder with the information necessary to prepare such closing
statement) (“Closing Statement”).

14.Prorations.  The following are to be paid by Buyer or Seller or prorated and
apportioned on the Closing:

14.1Utility Charges.  Seller will cause all the utility and water meters to be
read as of the Closing and will be responsible for the cost of all utilities and
water used prior to that time.

14.2Other Apportionments.  Liability for real property taxes and assessments and
water district or water company assessments if any, shall be prorated at and as
of the Close of Escrow using the latest tax bills.  Rent or income under all
farm related, hunting and mineral leases, if any, shall be prorated as of the
Close of Escrow.

14.3Survival.  The provisions of this Section 14 shall survive the Closing;
provided, however, that all claims for improper proration or adjustment under
Section 13 must be made in writing to the other Party within six months after
the Closing Date.

15.Risk of Loss.  Risk of physical loss to the Property shall be borne by Buyer
from and after the date that Buyer receives possession thereof, except that in
the event of the loss or

19

--------------------------------------------------------------------------------

 

destruction of a material part of the Property prior to the Closing, from a
cause other than the intentional act or omission or negligence of Buyer then, at
Buyer’s sole option, and upon Buyer’s written notice to Seller within ten (10)
days of Buyer’s receipt of notification of such loss, both Parties may be
relieved of their obligations and this Agreement shall be deemed void and
without further effect, and the Deposit and accrued interest shall be returned
to Buyer, unless Seller shall restore the lost or destroyed portion of the
Property, or Buyer and Seller agree to reduce the Purchase Price by the value of
the lost or destroyed portion of the Property. 

16.Assignment.  Provided that Buyer remains fully liable for all of Buyer’s
obligations hereunder, Buyer may assign any or all of its rights and obligations
under this Agreement, including the right to purchase the Property, by giving
Seller notice of such assignment at least three (3) days prior to the Close of
Escrow, containing the name of the assignee (“Authorized Assignee”), the portion
of the Property to be acquired by such Authorized Assignee.  Any Investor to
whom Buyer assigns some or all of its rights under this Agreement shall be an
Authorized Assignee.  Each Authorized Assignee shall be obligated jointly and
severally to fulfill all of Buyer’s duties and obligations under this Agreement
with respect to the portion of the property to be purchased by such Authorized
Assignee and the warranties and representations of Buyer shall be the warranties
and representations of the Authorized Assignee.  Seller may not assign its
rights hereunder or any of them without the prior written consent of Buyer.

17.Brokers.  Buyer and Seller each represent and warrant to the other that,
neither has engaged the services of any other real estate broker, salesperson,
agent or finder, nor done any other act nor made any statement, promise or
undertaking which would result in the imposition of liability for the payment of
any other real estate brokerage commission, finder’s fee or otherwise in
connection with the transaction described herein.  In the event that any person
or entity perfects a claim for a brokerage commission, finder’s fee or
otherwise, based upon any such agreement, statement or act, the Party through
whom such person or entity makes such claim shall be responsible therefor and
shall defend, indemnify and hold the other Party and the Property harmless from
and against such claim and all loss, cost and expense associated therewith,
including attorney’s fees.

18.Attorney’s Fees; Pre-litigation Dispute Resolution.  Each Party shall pay the
fees and expenses of its own attorneys in connection with the preparation,
negotiation and execution of this Agreement.  In the event of any action between
the Parties hereto for breach of or to enforce any provision or right hereunder,
the unsuccessful Party in such action shall pay to the successful Party all
costs and expenses expressly including, but not limited to, reasonable
attorneys’ fees and costs, including but not limited to expert fees, incurred by
the successful Party in connection with such action.  The Parties agree that
before either institutes litigation against the other arising from this
Agreement, it will make a good faith attempt to meet with the other Party first
and attempt to resolve the dispute.

19.Notices.  All notices and demands which either Party is required or desires
to give to the other shall be given in writing by certified mail, return receipt
requested with appropriate postage paid, by personal delivery or by private
overnight courier service to the address set forth below for the respective
Party, or by fax with an electronic confirmation of delivery or by e-mail
(followed by notice by mail or overnight courier as provided above); provided
that if any Party

20

--------------------------------------------------------------------------------

 

gives notice of a change of name or address, notices to that Party shall
thereafter be given as demanded in that notice.  All notices and demands so
given shall be effective upon receipt by the Party to whom notice or demand is
being given, except that any notice given by certified mail shall be deemed
delivered three (3) business days after deposit in the United States Mails, and
any notice given by overnight courier shall be deemed delivered one (1) business
day after delivery to the overnight courier. 

 

If to Buyer:

Waterman (CA) LLC and
Bartlett (CA) LLC
c/o Prudential Agricultural Investments
7108 N. Fresno Street, Suite 400
Fresno, CA 93720
Attn:  Steve Fessler
Telephone:  (559) 437-3243
Email:  stephen.fessler@prudential.com

 

With a copy to:

Bolen Fransen Sawyers LLP
Attn:  Lisa A. Cutts, Esq.
7405 N. First Street
Fresno, CA 93720
Telephone:  (559) 226-8177
Email:  lac@bolenfransen.com

 

If to Seller:

Bear Creek Ranch, LLC
Attention:  John Colbert
1665 Marion Street
Kingsburg, CA 93631
Telephone:  (559) 597-8014
Email:  johnc@greenleaffarmsinc.com

 

With a copy to:

Young Woolridge, LLP
Attn:  Rob Noriega, Esq.
1800 30th Street, Fourth Floor
Bakersfield, CA 93301
Telephone:  (661) 327-9661
Email:  rnoriega@youngwooldridge.com

20.Waivers. Any Party can waive a provision, condition or covenant contained in
this Agreement, which is included herein for the benefit of the Party making
such waiver.  Any such waiver shall be in writing and delivered to the other
Party and the Escrow Holder.  No waiver by any Party of any covenant, condition
or breach hereunder shall be deemed a waiver of any other subsequent covenant,
condition or breach.

21.California Law.  This Agreement shall be governed by and construed in
accordance with California law.  Any legal action brought by any Party to
interpret or enforce this Agreement shall be venued in the appropriate state or
federal court sitting in the City and County of Fresno, California.

21

--------------------------------------------------------------------------------

 

22.Business Days. In the event that this Agreement calls for an act to be
performed, or a notice to be given, on or by a specific date, which date falls
on a Saturday, Sunday, or holiday (as defined in Section 6700 and 6701 of the
California Government Code), then such act may be performed upon or such notice
given on the next business day with the same effect as if it had been performed
on the day appointed.  Any reference to “business days” herein shall mean those
days other than Saturdays, Sundays, or holidays (as defined in Section 6700 and
6701 of the California Government Code). 

23.WAIVER OF JURY TRIAL.  TO THE FULLEST EXTENT THAT IT MAY HEREAFTER BE
PERMITTED BY LAW, THE PARTIES HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTIONBASED UPON OR ARISING OUT OF THIS AGREEMENT
OR THE TRANSACTION CONTEMPLATED HEREBY.  THE SCOPE OF THIS WAIVER IS INTENDED TO
BE ALL- ENCOMPASSING OF ANY AND ALL DISPUTES (EACH A “DISPUTE”, AND
COLLECTIVELY, ANY OR ALL, THE “DISPUTES”) OF ANY KIND WHATSOEVER THAT MAY BE
FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS AGREEMENT OR
THE TRANSACTION CONTEMPLATED HEREBY, INCLUDING, WITHOUT LIMITATION, CONTRACT
CLAIMS, TORT CLAIMS, ANTITRUST CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON-LAW OR STATUTORY CLAIMS.  THE PARTIES FURTHER WARRANT AND REPRESENT TO
ONE ANOTHER THAT IT HAS REVIEWED THIS WAIVER WITH LEGAL COUNSEL OF ITS OWN
CHOOSING, OR HAS HAD AN OPPORTUNITY TO DO SO, AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS HAVING HAD THE OPPORTUNITY TO CONSULT
WITH LEGAL COUNSEL.

24.Entire Agreement.  This Agreement is the entire agreement between the Parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements between the Parties hereto with respect thereto.  This Agreement may
not be altered, amended, changed, terminated or modified in any respect or
particular, unless the same shall be in writing and signed by the Party to be
charged.

25.Validity.  Wherever possible, each provision of this Agreement shall be
interpreted in such a manner as to be valid under applicable law, but, if any
provision of this Agreement shall be invalid or prohibited thereunder, such
provision shall be effective to the extent of such prohibition without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.

26.Facsimile Electronic Signatures.  For all documents to be executed by the
Parties pursuant hereto, except documents to be recorded or where originals are
otherwise required, Escrow Holder is instructed to accept, and the Parties agree
to accept, facsimile or electronic e-mail signatures of the signor if the signor
or his representative has assured Escrow Holder that the original has been
placed in regular mail to the Escrow Holder.

27.Time.  Time is of the essence of this Agreement.

28.Counterparts.  This Agreement may be signed by the Parties in different
counterparts and the signature pages combined to create a document binding on
all Parties.

 

 

22

--------------------------------------------------------------------------------

Exhibit10.26

IN WITNESS WHEREOF, the undersigned have executed this Agreement effective as of
the date first above written.

SELLER

BUYER

BEAR CREEK RANCH, LLC, a California limited liability company

WATERMAN (CA) LLC, a Delaware limited liability company

 

By:American Farmland Company L.P., a Delaware limited partnership, Managing
Member

By:/s/ John Colbert
Name:John Colbert
Its:Manager

By:American Farmland Company, a Maryland corporation, as general partner

By:/s/ Jim Crecelius
Name:Jim Crecelius
Its:Authorized Signatory

By:/s/ Geoffrey Lewis
Geoffrey Lewis, Treasurer

Date of Execution:  12/17/15

BARTLETT (CA) LLC, a Delaware limited liability company

 

By:American Farmland Company L.P., a Delaware limited partnership, Managing
Member

 

By:American Farmland Company, a Maryland corporation, as general partner

 

By:/s/ Geoffrey Lewis
Geoffrey Lewis, Treasurer

 

Date of Execution: 12/17/15

Effective Date:  __12/17/15________________

 

 

 

Signature Page to Purchase and Sale Agreement and Joint Escrow Instructions

--------------------------------------------------------------------------------

Exhibit10.26

ACCEPTANCE BY ESCROW HOLDER

FIRST AMERICAN TITLE COMPANY, a California corporation, hereby acknowledges that
it has received an executed counterpart of the foregoing Purchase and Sale
Agreement and Joint Escrow Instructions and agrees to act as Escrow Holder
thereunder, and to be bound by and perform the terms thereof as such terms apply
to Escrow Holder.

FIRST AMERICAN TITLE COMPANY,
a California corporation

By:/s/ C. Gray

Name:C. Gray

Title:Escrow Officer

Escrow Number:  5034713 - 5051855

Dated:  12/18/15

 

 

Escrow Acceptance Page

 

--------------------------------------------------------------------------------

Exhibit10.26

EXHIBIT A

LEGAL DESCRIPTION OF LAND

REAL PROPERTY SITUATE IN THE COUNTY OF MERCED, STATE OF CALIFORNIA, MORE
PARTICULARLY DESCRIBED AS FOLLOWS:

PARCEL 1:  APN 053-120-060 through -066

PARCELS 2 THROUGH 8, INCLUSIVE, AS SHOWN ON THAT CERTAIN PARCEL MAP FOR BUD
WALLACE, IN THE COUNTY OF MERCED, STATE OF CALIFORNIA, ACCORDING TO MAP RECORDED
DECEMBER 5, 2006 IN BOOK 104, PAGE 35 OF PARCEL MAPS, IN THE OFFICE OF THE
COUNTY RECORDER OF SAID COUNTY.

EXCEPTING THEREFROM ALL OIL, MINERAL GEOTHERMAL AND SIMILAR RIGHTS, AS RESERVED
BY DEL MONTE CORPORATION, A CORPORATION, SUCCESSOR TO CALIFORNIA PACKING
CORPORATION, IN DEED RECORDED FEBRUARY 28, 1978 AS INSTRUMENT NO. 5213 OF
OFFICIAL RECORDS.

THE INTEREST OF DEL MONTE CORPORATION, A DELAWARE CORPORATION, WAS CONVEYED TO
BEAR CREEK RANCH PARTNERSHIP, A CALIFORNIA GENERAL PARTNERSHIP, IN QUITCLAIM
DEED RECORDED APRIL 5, 2011 AS INSTRUMENT NO. 2011-12385 OF OFFICIAL RECORDS.

PARCEL 1-A:

A NON-EXCLUSIVE EASEMENT CREATED AS AN APPURTENANCE IN THE DEED RECORDED
NOVEMBER 18, 2010, INSTRUMENT NO. 2010-45021, OFFICIAL RECORDS, FOR CONVEYANCE
OF WATER BY PIPELINE, THE LOCATION OF WHICH IS MORE PARTICULARLY DESCRIBED AS
FOLLOWS:

A STRIP OF LAND 15 FEET IN WIDTH BEING A PORTION OF PARCEL 1, PER THAT CERTAIN
PARCEL MAP FOR BUD WALLACE RECORDED IN VOLUME 104 OF PARCEL MAPS AT PAGE 35,
MERCED COUNTY RECORDS SITUATE IN SECTION 30, TOWNSHIP 7 SOUTH, RANGE 15 EAST,
MOUNT DIABLO BASE AND MERIDIAN, IN THE UNINCORPORATED AREA OF THE COUNTY OF
MERCED, STATE OF CALIFORNIA.  SAID STRIP OF LAND LYING 7.50 FEET EQUALLY ON
EITHER SIDE OF THE FOLLOWING DESCRIBED CENTERLINE:

COMMENCING AT SOUTHWEST CORNER OF SAID SECTION 30; THENCE NORTH 00° 04’ 30” WEST
ALONG THE WEST LINE OF SAID SECTION 30, A DISTANCE OF 1225.00 FEET; THENCE NORTH
89° 55’ 30” EAST, PERPENDICULAR TO SAID WEST LINE, A DISTANCE OF 55.00 FEET TO
THE EAST LINE OF A 15.00 FOOT WIDE MERCED IRRIGATION DISTRICT EASEMENT DESCRIBED
AS PARCEL “C” IN THAT CERTAIN EASEMENT GRANT DEED FILED FEBRUARY 10, 2010 AS
DOCUMENT NO. 2010005119, MERCED COUNTY RECORDS, BEING THE TRUE POINT OF
BEGINNING;

 

--------------------------------------------------------------------------------

 

THENCE SOUTH 84° 03’ 36’ EAST, A DISTANCE OF 879.84 FEET TO THE EAST LINE OF
SAID PARCEL 1.

THE SIDELINES OF SAID STRIP ARE TO BE SHORTENED OR LENGTHENED TO BEGIN AT THE
EAST LINE OF SAID MERCED IRRIGATION DISTRICT EASEMENT AND TO TERMINATE AT THE
EAST LINE OF SAID PARCEL 1.

REAL PROPERTY SITUATE IN THE COUNTY OF TULARE, STATE OF CALIFORNIA, MORE
PARTICULARLY DESCRIBED AS FOLLOWS:

PARCEL 2:  APN 012-250-024

THAT PORTION OF THE SOUTH 1/2 OF THE SOUTH 1/2 OF THE NORTHWEST 1/4 OF
SECTION 1, TOWNSHIP 16 SOUTH, RANGE 23 EAST, MOUNT DIABLO BASE AND MERIDIAN, IN
THE UNINCORPORATED AREA OF THE COUNTY OF TULARE, STATE OF CALIFORNIA, ACCORDING
TO THE OFFICIAL PLAT THEREOF, DESCRIBED AS FOLLOWS:

BEGINNING AT A POINT IN THE SOUTH LINE OF THE NORTHWEST 1/4 OF SAID SECTION,
SAID POINT BEING THE NORTHWEST CORNER OF LOT 31 OF BELLA VISTA COLONY, AS PER
MAP RECORDED IN BOOK 2, PAGE 93 OF MAPS IN THE OFFICE OF THE COUNTY RECORDER OF
SAID COUNTY; THENCE NORTH 1° 32’ 20” WEST (THE SOUTH LINE OF SAID NORTHWEST 1/4
BEING ASSUMED EAST) A DISTANCE OF 658.91 FEET TO THE NORTH LINE OF THE SOUTH 1/2
OF THE SOUTH 1/2 OF THE NORTHWEST 1/4; THENCE SOUTH 89° 56’ 10” EAST ALONG SAID
NORTH LINE, 72.28 FEET TO THE WEST LINE OF THE SOUTHERN PACIFIC RAILROAD COMPANY
RIGHT OF WAY; THENCE SOUTH 40° 55’ 00” EAST ALONG SAID RIGHT OF WAY, 871.6 FEET
TO THE SOUTH LINE OF SAID NORTHWEST 114; THENCE WEST ALONG SAID SOUTH LINE
624.28 FEET TO THE POINT OF BEGINNING.

PARCEL 3:  APN 012-250-54

THAT PORTION OF THE SOUTH 1/2 OF THE SOUTH 1/2 OF THE NORTHWEST 1/4 OF
SECTION 1, TOWNSHIP 16 SOUTH, RANGE 23 EAST, MOUNT DIABLO BASE AND MERIDIAN, IN
THE UNINCORPORATED AREA OF THE COUNTY OF TULARE, STATE OF CALIFORNIA, ACCORDING
TO THE OFFICIAL PLAT THEREOF, LYING WEST OF THE WESTERLY LINE OF THE RIGHT OF
WAY OF THE SOUTHERN PACIFIC RAILROAD COMPANY.

EXCEPTING THEREFROM ALL PORTIONS THEREOF INCLUDED IN ROADS, DITCHES OR CANALS.

ALSO EXCEPTING THAT PORTION THEREOF DESCRIBED AS BEGINNING AT A POINT IN THE
SOUTH LINE OF THE NORTHWEST 1/4 OF SAID SECTION, SAID POINT BEING THE NORTHWEST
CORNER OF LOT 31 OF BELLA VISTA COLONY, AS PER MAP RECORDED IN BOOK 2, PAGE 93
OF MAPS IN THE OFFICE OF THE COUNTY

2

--------------------------------------------------------------------------------

 

RECORDER OF SAID COUNTY; THENCE NORTH 1° 32’ 20” WEST (THE SOUTH LINE OF SAID
NORTHWEST 1/4 BEING ASSUMED EAST) A DISTANCE OF 658.91 FEET TO THE NORTH LINE OF
THE SOUTH 1/2 OF THE SOUTH 1/2 OF THE NORTHWEST 1/4; THENCE SOUTH 89° 56’ 10”
EAST ALONG THE NORTH LINE, 72.28 FEET TO THE WEST LINE OF THE SOUTHERN PACIFIC
RAILROAD COMPANY RIGHT OF WAY; THENCE SOUTH 40° 55’ 00” EAST ALONG SAID RIGHT OF
WAY 871.6 FEET TO THE SOUTH LINE OF SAID NORTHWEST 1/4; THENCE WEST ALONG SAID
SOUTH LINE 624.28 FEET TO THE POINT OF BEGINNING.

ALSO EXCEPTING THEREFROM THE WEST 1026.30 FEET THEREOF.

PARCEL 4:  APN 012-260-012

ALL THAT PORTION OF THE SOUTHEAST 1/4 OF SECTION 1, TOWNSHIP 16 SOUTH, RANGE 23
EAST, MOUNT DIABLO BASE AND MERIDIAN, IN THE UNINCORPORATED AREA OF THE COUNTY
OF TULARE, STATE OF CALIFORNIA, ACCORDING TO THE OFFICIAL PLAT THEREOF LYING
SOUTH AND WEST OF THE SOUTHERN PACIFIC RAILROAD COMPANY RIGHT OF WAY, BY DEED
DATED MAY 28, 1889 AND RECORDED IN BOOK 36, PAGE 377 OF OFFICIAL RECORDS.

PARCEL 5:  PORTION OF APN 012-260-026

ALL THAT PORTION OF THE SOUTH 1/2 OF THE SOUTHWEST 1/4 OF SECTION 1, TOWNSHIP 16
SOUTH, RANGE 23 EAST, MOUNT DIABLO BASE AND MERIDIAN, IN THE UNINCORPORATED AREA
OF THE COUNTY OF TULARE, STATE OF CAUFORNIA, ACCORDING TO THE OFFICIAL PLAT
THEREOF, WHICH LIES EAST OF THE CENTERLINE OF THE ALTA IRRIGATION CANAL
TRAVERSING SAID LAND.

PARCEL 6:  PORTION OF APN 012-260-026

LOT 31 OF BELLA VISTA COLONY, IN THE UNINCORPORATED AREA OF THE COUNTY OF
TULARE, STATE OF CAUFORNIA, AS PER MAP RECORDED IN BOOK 2, PAGE 93 OF MAPS, IN
THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY, LYING SOUTHWESTERLY OF THAT
CERTAIN STRIP OF LAND CONVEYED TO THE SOUTHERN PACIFIC RAILROAD COMPANY, A
CORPORATION, BY DEED DATED MAY 28, 1889 AND RECORDED IN BOOK 36, PAGE 377 OF
OFFICIAL RECORDS.

PARCEL 7:

AN EASEMENT FOR ROADWAY OVER THE NORTH 15.00 FEET OF LOT 35 OF BELLA VISTA
COLONY, IN THE UNINCORPORATED AREA OF THE COUNTY OF TULARE, STATE OF CAUFORNIA,
AS PER MAP RECORDED IN BOOK 2, PAGE 93 OF MAPS, TULARE COUNTY RECORDS.

3

--------------------------------------------------------------------------------

 

PARCEL 8:  APN 013-060-005

THE EAST 1/2 OF THE NORTHEAST 1/4 OF SECTION 4, TOWNSHIP 16 SOUTH, RANGE 24
EAST, MOUNT DIABLO BASE AND MERIDIAN, IN THE UNINCORPORATED AREA OF THE COUNTY
OF TULARE, STATE OF CALIFORNIA, AS PER THE OFFICIAL PLAT THEREOF.

EXCEPTING THEREFROM THAT PORTION THEREOF DESCRIBED AS FOLLOWS:

BEGINNING AT A POINT 288 FEET EAST OF THE NORTHWEST 1/4 OF THE EAST 1/2 OF THE
NORTHEAST 1/4 OF SAID SECTION 4; THENCE EAST ALONG THE SECTION LINE, 30 FEET;
THENCE AT RIGHT ANGLES SOUTH 30 FEET; THENCE AT RIGHT ANGLES WEST 30 FEET;
THENCE AT RIGHT ANGLES NORTH 30 FEET TO THE POINT OF BEGINNING.

PARCEL 9:  APN 013-070-008

PARCEL 6 OF PARCEL MAP NO. PPM 87-03, IN THE UNINCORPORATED AREA, COUNTY OF
TULARE, STATE OF CALIFORNIA, AS PER RESOLUTION NO. 7774 RECORDED MAY 12, 1987 IN
BOOK 4567, PAGE 259 AND RE-RECORDED JUNE 16, 1987 IN BOOK 4580, PAGE 505 OF
OFFICIAL RECORDS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY, DESCRIBED
AS FOLLOWS:

THE NORTH 1/2 OF THE SOUTH 1/2 OF SECTION 4, TOWNSHIP 16 SOUTH, RANGE 24 EAST,
MOUNT DIABLO BASE AND MERIDIAN, IN THE UNINCORPORATED COUNTY OF TULARE, STATE OF
CALIFORNIA, AS PER THE OFFICIAL PLAT THEREOF.

EXCEPTING THEREFROM THAT PORTION DESCRIBED AS FOLLOWS:

BEGINNING AT THE NORTHWEST CORNER OF THE SOUTH 1/2 OF SAID SECTION 4; THENCE
NORTH 89° 10’ 26” EAST, ALONG THE NORTH LINE OF SAID SOUTH 1/2, 2695.32 FEET;
THENCE SOUTH 0° 00’ 00” EAST, 1309.34 FEET TO THE SOUTH LINE OF THE NORTH 1/2 OF
THE SOUTH 1/2 OF SAID SECTION 4; THENCE SOUTH 89° 08’ 28” WEST, ALONG THE SOUTH
LINE OF THE SAID NORTH 1/2 OF THE SOUTH 1/2 OF SECTION 4, A DISTANCE OF 2695.32
FEET TO THE SOUTHWEST CORNER OF THE NORTH 1/2 OF THE SOUTH 1/2 OF SAID
SECTION 4; THENCE NORTH 0° 00’ 04” WEST, ALONG THE WEST LINE OF THE SOUTH 1/2 OF
SECTION 4, A DISTANCE OF 1310.88 FEET TO THE POINT OF BEGINNING.

ALSO EXCEPTING THEREFROM AN UNDIVIDED  1/2 OF ALL OIL, GAS AND MINERALS AND OF
ALL OIL, GAS AND MINERAL RIGHTS UPON AND UNDER THE WEST 1/2 OF THE NORTHEAST
1/4; THE NORTHWEST 1/4 AND THE SOUTH 1/2 OF SECTION 4, TOWNSHIP 16 SOUTH, RANGE
24 EAST, MOUNT DIABLO BASE AND MERIDIAN, AND THE RIGHT TO ENTER THEREON AND TO
USE IN A PROPER MANNER SO MUCH OF THE SURFACE AS MAY BE REASONABLE FOR THE
PURPOSE OF EXTRACTING THE OIL, GAS AND MINERALS THEREON AND THEREUNDER AS
EXCEPTED AND RESERVED BY SECURITY FIRST NATIONAL

4

--------------------------------------------------------------------------------

 

BANK, A NATIONAL BANKING ASSOCIATION, IN DEED TO CALIFORNIA ASSETS CORPORATION,
A CALIFORNIA CORPORATION, RECORDED MAY 15, 1941 IN BOOK 942, PAGE 163 OF
OFFICIAL RECORDS.

PARCEL 10:  APN 012-260-061

LOT 35 OF BELLA VISTA COLONY, IN THE COUNTY OF TULARE, STATE OF CALIFORNIA,
ACCORDING TO THE MAP THEREOF RECORDED IN BOOK 2, PAGE 93 OF MAPS, TULARE COUNTY
RECORDS.

EXCEPTING THEREFROM THAT PORTION THEREOF INCLUDED WITHIN THE EAST 60 FEET OF THE
WEST 90 FEET OF THE NORTHWEST QUARTER OF THE SOUTHWEST QUARTER OF SECTION 1,
TOWNSHIP 16 SOUTH, RANGE 23 EAST, AS DESCRIBED IN A DEED TO THE COUNTY OF
TULARE, RECORDED JANUARY 2, 1975 IN BOOK 3217, PAGE 819 OF OFFICIAL RECORDS.

ALSO EXCEPTING FROM SAID LOT 35 THAT PORTION THEREOF DESCRIBED AS FOLLOWS:

COMMENCING FOR REFERENCE AT THE WEST QUARTER CORNER OF SAID SECTION 1; THENCE
SOUTH 1°45’06” EAST, ALONG THE WEST LINE OF SAID SECTION 1, A DISTANCE OF 660.56
FEET TO THE WESTERLY PROLONGATION OF THE SOUTH LINE OF SAID LOT 35; THENCE SOUTH
89°57’ 36” EAST, ALONG SAID PROLONGATION AND ALONG THE SOUTH LINE OF SAID LOT
35, A DISTANCE OF 90.04 FEET TO THE EAST RIGHT OF WAY LINE OF COUNTY ROAD 64, AS
DEEDED TO THE COUNTY OF TULARE, RECORDED IN BOOK 3217 OF DEEDS AT PAGE 819,
JANUARY 2, 1975, TULARE COUNTY OFFICIAL RECORDS, THE TRUE POINT OF BEGINNING;
THENCE, SOUTH 89°57’ 36” EAST ALONG THE SOUTH LINE OF SAID LOT 35, A DISTANCE OF
332.00 FEET; THENCE NORTH 1°45’ 06” WEST, A DISTANCE OF 140.00 FEET; THENCE
NORTH 89°57’ 36” WEST, A DISTANCE OF 332.00 FEET TO SAID EAST RIGHT OF WAY LINE;
THENCE SOUTH 1°45’ 06” EAST, ALONG SAID RIGHT OF WAY LINE, A DISTANCE OF 140.00
FEET TO THE POINT OF BEGINNING.

ALSO EXCEPTING THEREFROM BY RESOLUTION OF THE BOARD OF SUPERVISORS OF THE COUNTY
OF TULARE, A CERTIFIED COPY OF WHICH IS RECORDED JANUARY 2, 1979 IN BOOK 3607,
PAGE 705, INSTRUMENT NO. 229, OFFICIAL RECORDS, A STRIP OF LAND LYING ADJACENT
TO THE WEST LINE OF SAID PARCEL WAS ABANDONED.

5